PER CURIAM.
Desmond Gibson appeals the final judgment dissolving the parties’ marriage. We think the obvious intent of the judgment is that the former wife, Doris C. Gibson, have responsibility for payment of the mortgage on the marital home which has been transferred to her as part of the divorce decree. With that clarification, we affirm the final judgment. Given the length of the marriage, the relative earning power of the parties, and the parties’ current financial circumstances, the trial court had the discretion to make an award of lump sum alimony to the wife, instead of awarding permanent periodic alimony. We have carefully considered the husband’s request for a remand for further factual findings, but in our view further proceedings will not change the ultimate result. As the decree is within the bounds of permissible discretion, see Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), the judgment is affirmed as clarified.